Mulroney, J.
Plaintiff and defendant were married September 29, 1946, and they lived together in Sioux City, Iowa. No children were born of this marriage. In August 1953 plaintiff commenced action for divorce against her husband on the ground of inhuman treatment consisting of threats. Defendant filed a motion for more specific statement but shortly thereafter there was a reconciliation. The case was not dismissed and in January 1954 plaintiff filed .an amendment alleging in effect the inhuman treatment alleged in her original petition had continued and he had since choked her and beat .her on December 20, 1953. Defendant filed an answer denying the material portions of the petition as amended and a cross-petition for divorce from plaintiff on the ground of inhuman treatment specified to consist of threats to stab him, false accusations of running around with other women, and nagging.
The trial court held neither party entitled to divorce and assessed the costs against the defendant. Plaintiff appeals.
The trial court made no review of the evidence and we think this wise. His ruling expresses the hope that the parties will again reconcile — which the husband seems willing to do— and no doubt he felt a detailed review of the evidence might lessen the chance of reconciliation. It is abundantly clear from a reading of the short record in this case that the occasional friction that developed in this home was the result of some misconduct on both sides. We are convinced that the trial court’s ruling was correct. We share his hope that these parties will again reconcile their differences. Without reviewing the testimony we affirm the ruling of the trial court dismissing plaintiff’s petition. — Affirmed.
All Justices concur.